United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Devon, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1398
Issued: March 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2012 appellant, through her attorney, filed a timely appeal of a February 21,
2012 Office of Workers’ Compensation Programs’ (OWCP) merit schedule award decision.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than seven percent impairment of her right lower
extremity for which she has received a schedule award.
On appeal, counsel argued that there was an existing conflict of medical opinion evidence
regarding the extent of appellant’s loss of joint space for schedule award purposes.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal before the Board. Appellant, then a 46-year-old
clerk, filed a claim on February 16, 1995 alleging that she sustained knee injuries in the
performance of duty. OWCP accepted her claim for right knee contusion and torn medial
meniscus. Appellant underwent a magnetic resonance imaging (MRI) scan on June 16, 1998
which demonstrated degenerative changes within the patellofemoral and medial femoral tibial
compartments and degenerative changes of the lateral and medial menisci with findings
suspicious for a tear. She underwent a meniscectomy of the right knee and debridement of the
right knee joint on February 24, 2000. Appellant received a diagnosis of degenerative arthritis of
the right knee and tear of the medial meniscal cartilage.
Appellant requested a schedule award. She submitted a report from Dr. David Weiss, an
osteopath, dated December 8, 2003, who found that she had 15 percent impairment of the right
lower extremity in accordance with the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment2 (A.M.A., Guides) due to motor strength
deficit of the right quadriceps of 12 percent and 3 percent for pain. OWCP’s medical adviser
reviewed this report and determined that appellant had five percent impairment of the right lower
extremity, two percent impairment for partial medial meniscectomy and three percent for painrelated impairment. OWCP granted her a schedule award for five percent impairment of her
right lower extremity on July 7, 2005. The Board reviewed this appeal on November 15, 20063
and found a conflict of medical opinion between an OWCP medical adviser and Dr. Weiss. The
Board remanded the case for proper referral to an impartial medical examiner. The facts and the
circumstances of the case as set out in the Board’s prior decision are adopted herein by reference.
Following the Board’s November 15, 2006 decision, OWCP referred appellant to
Dr. John R. Donahue, a Board-certified orthopedic surgeon. In a report dated January 15, 2007,
Dr. Donahue noted appellant’s history of injury and found that appellant’s right knee had full
range of motion, no swelling and no instability with no objective findings. He found that
appellant had no motor strength deficit with only subjective indication of pain over the medial
side of her right knee. Dr. Donahue found that she had three percent impairment.
By decision dated February 12, 2007, OWCP denied appellant’s claim for an increased
schedule award.
Counsel requested an oral hearing before an OWCP hearing representative. By decision
dated August 1, 2007, the hearing representative set aside the February 12, 2007 decision and
remanded the case for additional development of the medical evidence.
OWCP requested additional information from Dr. Donahue on August 2, 2007.
Dr. Donahue responded on August 22, 2007 and stated that he reached his impairment rating
through application of the fifth edition of the A.M.A., Guides. As he did not clearly address the
issues, OWCP referred appellant for a second impartial medical examination with Dr. Elliot
2

A.M.A., Guides, 5th ed. (2001).

3

Docket No. 06-1165 (issued November 15, 2006).

2

Menkowitz, a Board-certified orthopedic surgeon.
appointment.

Appellant did not appear for this

By separate decisions dated February 27, 2008, OWCP suspended her compensation
benefits and denied her claim for an additional schedule award in another decision of the same
date.
Counsel requested an oral hearing. By decision dated June 25, 2008, the hearing
representative set aside OWCP’s February 27, 2008 decisions and determined that
Dr. Menkowitz was improperly selected as the impartial medical specialist. He remanded the
case for referral to an appropriate impartial medical specialist.
On July 25, 2008 OWCP referred appellant to Dr. William Spellman, a Board-certified
orthopedic surgeon, for an impartial medical examination. Dr. Spellman examined her on
September 10, 2008 and described her employment injury. He found that both knees
demonstrated valgus morphology with no atrophy of either quadriceps and equal measurements
of both thighs. Dr. Spellman found medial joint line tenderness and crepitus increased in both
knees with patellofemoral compression. He noted that appellant had full motor strength and a
normal gait. Dr. Spellman reviewed appellant’s medical records and stated that a relevant factor
in computing knee impairment is the remaining cartilage space in a standing x-ray. He noted
that he did not review recent x-rays and estimated that appellant had three millimeters of
cartilage space remaining. Based on the fifth edition of the A.M.A., Guides, Dr. Spellman
estimated that appellant had four percent impairment of her right lower extremity. He stated that
to make a better determination, a recent standing weight-bearing x-ray of both knees was
necessary. OWCP’s medical adviser reviewed this report and stated that supplemental
information was required from Dr. Spellman.
OWCP requested a supplemental report from Dr. Spellman on October 7, 2008. On
October 14, 2008 Dr. Spellman stated that he had not reviewed the necessary x-rays and that his
impairment rating was based on estimates from his physical examination.
By decision dated October 22, 2008, OWCP denied appellant’s claim for an additional
schedule award. Counsel requested an oral hearing and by decision dated February 3, 2009, the
hearing representative set aside the October 22, 2008 decision and remanded the case to OWCP
for x-rays and a supplemental report from Dr. Spellman.
Appellant underwent right knee x-rays on February 24, 2009. These x-rays were taken
supine and demonstrated moderate medial compartment osteoarthritis and mild patellofemoral
and lateral compartment osteoarthritis. Dr. Spellman reviewed these x-rays on March 13, 2009
and stated that the x-rays were not weight-bearing as appellant was supine and therefore he could
not give an accurate assessment of the remaining cartilage space in the right knee. He requested
additional weight-bearing x-rays.
In a letter dated March 30, 2009, OWCP instructed appellant to obtain three views of
weight-bearing x-rays on her right knee.
Appellant underwent additional x-rays on
April 9, 2009. These studies demonstrated degenerative changes in the medial compartment

3

with narrowing of the medial femorotibial joint space and marginal spurring medially as well as
the level of the patella.
Dr. Spellman reviewed appellant’s April 9, 2009 x-rays on May 7, 2009. He stated that
he was unable to make an accurate reading from the images as he was provided with photocopies
which had been reduced rather than the original x-rays. On May 21, 2009 OWCP informed
Dr. Spellman that impairment ratings were to be completed under the sixth edition of the
A.M.A., Guides. In a report dated October 8, 2009, Dr. Spellman applied the sixth edition of the
A.M.A., Guides to appellant’s findings and determined that her diagnostic category was primary
knee joint arthritis. He reviewed the x-rays of appellant’s right knee and found that a three
millimeter cartilage interval space was present. Dr. Spellman concluded that appellant had a
class 1 primary knee joint arthritis in accordance with Table 16-3 of the A.M.A., Guides.4 He
found a -1 functional history grade modifier, a physical examination adjustment of 0 and that
clinical studies grade modifier was not applicable. Dr. Spellman applied the formula of the
A.M.A., Guides and determined that appellant had grade B or six percent impairment of the right
lower extremity.
OWCP’s medical adviser reviewed this report on October 17, 2009 and found that
appellant had a right lower extremity impairment of seven percent or grade C of primary knee
joint arthritis with cartilage interval of three millimeters. He stated that appellant had a
functional history modifier of 1 due to appellant’s history of knee pain. The medical adviser
found a physical examination modifier of 1 due to valgus morphology and medial joint line
tenderness as well as increased crepitus with patellofemoral compression. He also found that
clinical studies modifiers were not appropriate. The medical adviser determined that appellant
had seven percent impairment of her right lower extremity.
By decision dated October 20, 2009, OWCP granted appellant an additional schedule
award of two percent for a total impairment rating of seven percent of the right lower extremity.
Counsel requested an oral hearing on October 23, 2009.
Counsel appeared at the oral hearing on February 23, 2010 and alleged that Dr. Spellman
could not be designated as a second opinion specialist for a schedule award issued under the
sixth edition of the A.M.A., Guides as his familiarity was only with the fifth edition of the
A.M.A., Guides. Appellant submitted a report dated March 2, 2010 from Dr. Weiss, who
reviewed the standing x-rays and determined that, while normal knees demonstrated a cartilage
interval of four millimeters for both the lateral and medial joint space, she had one millimeter of
medial joint space with normal lateral joint space. Applying the A.M.A., Guides to this finding,
Dr. Weiss determined that appellant had class 3 impairment due to primary knee joint arthritis
with 30 percent impairment of the right lower extremity.5 He completed a supplemental report
on February 19, 2010 and found that appellant had a functional history grade modifier of 1,
physical examination grade modifier of 1, that clinical studies grade modifier was not
appropriate and that, after applying the formula of the A.M.A., Guides, appellant had a net
adjustment of -1 for a final right lower extremity impairment of 26 percent.
4

A.M.A., Guides, 509-11, Table 16-3.

5

Id. at 511, Table 16-3.

4

By decision dated May 5, 2010, the hearing representative set aside OWCP’s October 20,
2009 decision and remanded the case for an OWCP medical adviser to review Dr. Weiss’
reports.
OWCP medical adviser reviewed the impairment ratings and x-rays on July 7, 2010 and
stated that appellant had 3.75 millimeters of medial joint space and 7.75 millimeters of lateral
joint space, such that appellant had a class 1 default rating of seven percent impairment of the
right lower extremity.
By decision dated July 8, 2010, OWCP denied appellant’s claim for an additional
schedule award. Counsel requested reconsideration and alleged that there was a conflict of
medical opinion evidence between an OWCP medical adviser and Dr. Weiss regarding the extent
of appellant’s permanent impairment.
OWCP issued a decision dated September 9, 2011 denying modification of the July 8,
2010 decision.
Counsel requested reconsideration on November 17, 2011 and submitted a new medical
report. In a report dated July 1, 2011, Dr. Weiss stated that he reviewed weight-bearing x-rays of
appellant’s right knee taken on June 21, 2011 which demonstrated lateral joint space of four
millimeters and medial joint space of one millimeter. He concluded that his prior impairment
rating of 26 percent of appellant’s right lower extremity was appropriate.
OWCP’s medical adviser received Dr. Weiss’ report on February 17, 2012 and the
accompanying x-rays. The medical adviser stated that the two physicians who reviewed
appellant’s x-rays found 3 to 3.75 millimeters of joint space resulting in seven percent
impairment of the right lower extremity.
By decision dated February 21, 2012, OWCP denied modification of its prior decisions.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the

6

5 U.S.C. §§ 8101-8193, 8107.

7

20 C.F.R. § 10.404.

5

degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.8
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.9 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.10
ANALYSIS
Appellant has received schedule awards totaling seven percent of her right lower
extremity due to loss of cartilage intervals in her right knee under the sixth edition of the
A.M.A., Guides. In support of her most recent request for reconsideration, she submitted
additional x-rays and a report from Dr. Weiss dated July 1, 2011 finding on examination of the
June 21, 2011 x-rays that she had lateral joint space measurements of four millimeters and
medial joint space measurements of one millimeter in her right knee on weight-bearing x-rays.
An OWCP medical adviser reviewed Dr. Weiss’ report and concluded that appellant had 3 to
3.75 millimeters of joint space resulting in seven percent impairment of the right lower
extremity.
Appellant has requested an increased schedule award and submitted additional objective
evidence which was reviewed by Dr. Weiss. OWCP properly referred this evidence and report
to an OWCP medical adviser for review.11 The medical adviser disagreed with Dr. Weiss’
review of x-rays and found that appellant had only 3 to 3.75 millimeters of joint space, rather
than the 4 millimeters found by Dr. Weiss.
Due to this disagreement regarding the extent of appellant’s permanent impairment for
schedule award purposes, the Board finds that there is an unresolved conflict of medical opinion
evidence regarding the extent of appellant’s right knee impairment due to arthritis. On remand,
OWCP should refer appellant, her most recent diagnostic studies, a statement of accepted facts
and a list of specific questions to an appropriate Board-certified specialist for an impartial
medical examination, pursuant to 5 U.S.C. § 8123(a), to determine the extent of her permanent

8

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
9

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

10

R.C., 58 ECAB 238 (2006).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6d (December 2007).

6

impairment in accordance with the sixth edition of the A.M.A., Guides. After OWCP has
developed the case record to the extent it deems necessary, a de novo decision shall be issued.
CONCLUSION
The Board finds that the case requires additional development of the medical evidence on
the part of OWCP regarding the right lower extremity impairment due to an unresolved conflict
of medical opinion evidence.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: March 22, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

